—Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in granting the petition and annulling the determination terminating petitioner’s employment as a *960probationary firefighter with respondent City of Lackawanna (City). “It is axiomatic that a probationary employee may be discharged without a hearing and without a statement of the reasons for doing so provided the dismissal was not for a constitutionally impermissible purpose or in violation of statutory or decisional law” (Matter of Park-Cunningham v City of Watertown, 186 AD2d 1027, 1028; see, Matter of Cohen v Koehler, 82 NY2d 882, 884; Matter of York v McGuire, 63 NY2d 760, 761). The false representations by petitioner concerning his residence at the time of his employment with the City provided a sufficient basis for his termination (see, Matter of Castner v Griffith, 226 AD2d 1095; see generally, Matter of Park-Cunningham v City of Watertown, supra; Matter of Macklin v Powell, 107 AD2d 964). (Appeal from Judgment of Supreme Court, Erie County, Mintz, J. — CPLR art 78.) Present — Green, J. P., Hayes, Wisner, Pigott, Jr., and Scudder, JJ.